Citation Nr: 1031677	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-31 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service connection 
for hypertension and, if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service connection 
for leg cramps and, if so, whether service connection is 
warranted.

3.  Entitlement to service connection for residuals of a snake 
bite.

4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

5.  Entitlement to service connection for diabetes mellitus, type 
II.

6.  Entitlement to service connection for irregular heart beat, 
claimed as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for retinopathy and 
cataracts, claimed as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 
1952 to December 1958.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. The Veteran had a hearing before the Board in March 
2010 and the transcript is of record.

The Veteran previously raised and was denied claims of bilateral 
leg venous insufficiency.  The Board notes the RO adjudicated the 
Veteran's claim seeking entitlement to service connection for leg 
cramps as a new, distinct claim.  The Veteran's contentions, 
however, indicate he is again claiming service connection for a 
circulatory or pulmonary disability affecting his bilateral lower 
extremities.  Accordingly, regardless of the new characterization 
of the claim, the Board concludes the Veteran's claim seeking 
entitlement to service connection for "leg cramps" is in 
essence a petition to reopen a previously disallowed claim of 
entitlement to service connection for bilateral leg venous 
insufficiency.  This is discussed in more detail below.  

The Board further notes, to the extent the issue of leg cramps 
and hypertension were in fact adjudicated on the merits by the 
RO, the Board is required to consider whether new and material 
evidence has been received warranting the reopening of the 
previously denied claims.  See Barnette v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims). Thus, 
the issues on appeal have been appropriately characterized as 
shown above.

The Veteran submitted additional evidence in March 2010 relevant 
to the issues on appeal.  A supplemental statement of the case 
(SSOC) was not issued, but this is not necessary since the 
evidence submitted was accompanied with a waiver of local 
jurisdictional review.

The issues of entitlement to service connection for 
chronic respiratory disorder and chronic sleep disorder, 
to include sleep apnea, both claimed as secondary to PTSD 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for PTSD, 
diabetes mellitus, type II, hypertension, leg cramps, 
retinopathy and cataracts and irregular heartbeat are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The VA will notify the Veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  An unappealed February 1965 rating decision denied service 
connection for hypertension finding no evidence of a current 
diagnosis related to any incident of his military service. 

2. The unappealed February 1965 rating decision so denied service 
connection for thrombophlebitis of the bilateral legs, status 
post ligation inferior vena cava finding no medical evidence of a 
nexus between the current diagnoses and his military service.  

3.  Evidence received since the February 1965 decision raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The February 1965 rating decision that denied the claims for 
entitlement to service connection for hypertension and 
thrombophilebitis of the bilateral legs is final, evidence 
received since the February 1965 decision is new and material 
and, therefore, the claims may be reopened. 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

The Veteran was denied service connection for hypertension and 
thrombophilebitis of the bilateral legs in February 1965 because 
the evidence at that time did not confirm a diagnosis of 
hypertension and did not relate the Veteran's bilateral leg 
circulation disability to any incident of his military service. 

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a).  No correspondence was 
received during the appellate time frame and, therefore, the 
February 1965 rating decision is final.

In November 2004, the Veteran sought service connection again for 
hypertension and "cramps of legs," this time claiming the 
disabilities as secondary to diabetes.  Although characterized 
differently, it is apparent the Veteran's claim seeking service 
connection for "cramps of legs" still referred to his 
circulatory problems of the bilateral legs.   The Board further 
notes the RO did not in 1965 specifically consider whether the 
Veteran's hypertension and leg condition were "secondary" to 
diabetes (which currently is not a service-connected disability).  
Regardless, the Veteran's claims for service connection for 
hypertension and bilateral leg cramps are "application[s] for 
entitlement to a VA benefit based on a current disability."  
Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  "[A]lthough 
there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories all 
pertain to the same benefit or the same disability, they 
constitute the same claim." Id.   In other words, a separate 
theory of entitlement (as opposed to a separate diagnosis) is not 
a new claim, and must be addressed as part of the current claim.  
See Bingham v. Principi, 18 Vet. App. 470 (2004) aff'd sub nom. 
Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Ashford v. 
Brown, 10 Vet. App. 120 (1997).  

At the time of the February 1965 rating decision, the record 
included service treatment records which indicated on the October 
1958 separation examination that the Veteran complained of 
"occasional leg cramps."  The service treatment records also 
indicated one elevated blood pressure reading in December 1958, 
which was found to be within normal limits three days later.  
Also of record was a hospitalization record from March 1968 to 
April 1968 showing treatment for vena cava ligation for pulmonary 
emboli following swelling of the feet and legs.  The Veteran was 
afforded VA examinations in April 1967 and October 1968 where, on 
both examinations, hypertension was not found, but the Veteran 
was found to have thrombophlebitis of the bilateral legs with 
moderately severe deep venous insufficiency.  No medical opinion 
at that time was rendered with respect to likely etiology.

Potentially relevant evidence received since the decision 
includes private and VA outpatient treatment records showing 
diagnoses and treatment of hypertension, varicose veins and deep 
venous insufficiency.  The record also contains the Veteran's 
testimony describing a snake bite incurred in Korea in September 
1953 and complaints of continuous pain, swelling and tenderness 
since that time.  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  38 C.F.R. § 3.156(a), which 
defines "new and material evidence," was revised, effective 
August 29, 2001.  The instant claim to reopen was filed after 
that date, and the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Since 1965, there is now new medical evidence showing the Veteran 
has, in fact, been diagnosed with hypertension.  Many VA 
outpatient treatment records note the fact that the Veteran had 
elevated blood pressure readings in the military. Similarly, the 
Veteran currently receives treatment for various circulations 
problems of the bilateral legs and some medical treatment records 
reference the Veteran's historical in-service complaints of leg 
cramps and a snake bite.

The Veteran claims his hypertension is related to in-service 
indications of elevated blood pressure and other pulmonary 
problems with circulation.  He alternatively claims his 
hypertension is secondary to diabetes (which is not currently 
service-connected).  The Veteran claims his bilateral leg cramps 
started in the military.  He further described an in-service 
incident where he incurred a snake bite in the mountains of Korea 
and was treated by a Korean "Holy Man." 

The Board notes the Veteran's personnel records are unavailable 
to confirm the exact dates of the Veteran's service in Korea.  
Service treatment records confirm, however, the Veteran was, at 
the very least, in Korea from May 1964 to July 1964 where he 
received treatment for various skin rashes. 

There is at least some evidence currently of record that the 
Veteran has current diagnoses of hypertension and bilateral leg 
circulatory problems.  Aside from the Veteran's testimony, 
moreover, the Veteran's historical military complaints of high 
blood pressure and leg cramps are noted in current medical 
records.  There is also some evidence that records documenting 
the length and extent of the Veteran's foreign military 
assignments may not be currently complete.

While not dispositive, the Board finds that the evidence received 
subsequent to February 1965 is new and material and serves to 
reopen the claims for service connection for hypertension and leg 
cramps. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, since the claims are being 
reopened, any defect with respect to the VCAA is considered non-
prejudicial.


ORDER

New and material evidence having been submitted, the claims of 
entitlement to service connection for hypertension is reopened 
and to that extent the appeal is granted.

New and material evidence having been submitted, the claims of 
entitlement to service connection for leg cramps is reopened and 
to that extent the appeal is granted.


REMAND

The Veteran's claims are premised on various incidents while he 
was allegedly stationed in Korea, Vietnam and Saudi Arabia.

Specifically, the Veteran contends his PTSD is attributable to a 
snake bite occurring in Korea on or around September 1953 and a 
motor vehicle accident (MVA) occurring in Saudi Arabia in 
November 1955 where the Veteran claims his friend died only 
because he won an argument to sit shot-gun that day whereas the 
Veteran sat in the backseat and, therefore, survived the crash.  

With respect to the Veteran's PTSD claim, the Board notes the law 
pertaining to stressor confirmation for purposes of establishing 
service connection for PTSD recently changed.  During the 
pendency of this appeal, effective July 13, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  The 
provisions of this amendment apply to applications for service 
connection for PTSD that, among others, were appealed to the 
Board before July 13, 2010 but have not been decided by the Board 
as of July 13, 2010.   

Initially, under the amended 38 C.F.R. § 3.304(f)(3), the 
stressor claimed must include "fear of hostile military or 
terrorist activity," which is defined as follows:

[T]hat a veteran experienced, witnessed or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from 
an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or 
circumstance involved a psychological or psycho-
physiological state of fear, helplessness or horror.

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)).

In this case, the Board finds the new regulation is inapplicable 
because the Veteran's claimed in-service stressors are not 
related to combat or fear of imminent attack by hostile forces.  
Rather, the Veteran's claimed stressors, as indicated above, deal 
with non-combat related accidents and injuries due to a snake 
bite and MVA.  Accordingly, his lay statements alone are 
insufficient to verify the incidents occurred.

The Veteran indicates his diabetes is attributable to in-country 
service in Vietnam and evidenced by various in-service problems 
he had with leg cramping and high blood pressure.  The Veteran 
claims his hypertension, leg cramps, vision problems, snake bite 
residuals and irregular heartbeat are also attributable to his 
diabetes mellitus, type II or attributable to his in-service 
problems with high blood pressure and leg cramping.

The Board notes initially that the Veteran's DD-214 does not 
confirm any foreign service and his personnel records, 
regrettably, were unattainable due to a fire-related incident.  
His DD-214, however, does confirm the Veteran received, among 
other things, the Korean Service Medal.  

Where "service...records are presumed destroyed . . . the BVA's 
[Board's] obligation to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt is heightened." 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law 
does not, however, lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse 
presumption of service connection as a result of the loss of 
these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 
2006).  There is, however, an expanded duty to assist the Veteran 
in obtaining evidence from alternate or collateral sources.  Id.  

The Veteran's service treatment records are helpful in confirming 
some of the Veteran's claimed unit assignments.  From May 1954 to 
July 1954, for example, the Veteran received treatment in a 
hospital in South Korea for rashes and other skin-related 
problems.  This confirms the Veteran was in Korea for at least 
some period of time in 1954.  The service treatment records do 
not, however, show any treatment in Vietnam or Saudi Arabia, to 
include treatment for a snake bite in September 1953 or injuries 
the Veteran claims he incurred in Saudi Arabia following the 
November 1955 MVA.  

On the other hand, there are no service treatment records from 
November 1955 and, therefore, it is uncertain where the Veteran 
was stationed at that particular time. Specifically, from 
February 1955 to August 1955 medical records indicate the Veteran 
was in New Mexico, but the records do not show treatment again 
until September 1956 when at that time the Veteran was clearly 
stationed in Illinois.  

Similarly, the Veteran claims he was in the mountains of Korea 
and received a snake bite on or around September 1953.  While 
service treatment records confirm the Veteran was in Korea from 
May 1954 to July 1954, the Veteran was clearly seen and treated 
at the Dow Air Force Base in Maine from March 1953 to October 
1953. 

In short, there is some evidence indicating the Veteran was in 
Korea in 1954, but the snake bite is not confirmed nor is it 
confirmed the Veteran was in Korea on or around September 1953.  
The Veteran testified before the Board that the snake bite 
occurred in the mountains of Korea and he was treated by a "Holy 
Man" and not a traditional military medical facility.  
Accordingly, he contends there would be no record of the actual 
incident.  It is not currently clear, however, whether the 
Veteran was actually in Korea at the time of the alleged snake 
bite. 

It is also not confirmed that the Veteran ever served in Saudi 
Arabia or Vietnam, but it is also unclear where the Veteran was 
stationed from October 1953 to May 1954 and from August 1955 to 
September 1956. 

The Board further notes with respect to the November 1955 MVA, 
the Veteran has maintained he was in Saudi Arabia in 1956, but at 
the same time indicates he was in the 1955 car accident.  It has 
been confirmed that the soldier identified by the Veteran was 
indeed killed in a MVA in November 1955 where the driver and two 
passengers in the back seat suffered serious injuries, to include 
broken bones and lacerations, requiring a 7 to 8 day 
hospitalization in Dhahran Airfield, Saudi Arabia.  In contrast, 
the Veteran's service treatment records do not indicate any such 
lengthy hospitalization.  

In support of his claim, the Veteran testified that he was very 
close to the soldier who died and has been traumatized by the 
event ever since.    He indicated while he was stationed in Saudi 
Arabia, he would frequently leave to Bahrain Island or Ethiopia 
partially to escape memories, but also because he knew it would 
be his only chance to visit that part of the world.  At the 
hearing, the Veteran produced his old passport showing Arabic 
writing (too illegible for translation) and a stamp indicating he 
entered Saudi Arabia in March 1956 to leave no later than 
September 1956.  There also is a stamp indicating a visit to 
Ethiopia in April 1956.  There is no evidence, currently 
indicating the Veteran was in Dhahran Airfield, Saudi Arabia in 
November 1955.  

In light of the missing personnel records triggering a heightened 
duty to assist, the Board concludes additional efforts must be 
complete to confirm the Veteran's various unit assignments to 
Korea in 1953, Saudi Arabia in November 1955 and Vietnam at any 
other time during his military service.  Specifically, the RO/AMC 
should obtain unit records dated September 1953 to November 1953 
and dated November 1955 to ascertain whether the Veteran's unit 
documented the snake bite treatment, the MVA or his duty station 
in Korea, Vietnam or Saudi Arabia.  The RO/AMC should also 
contain any hospitalization records that may exist for the 
Veteran at the Dhahran Airfield Base in Saudi Arabia from 
November 1955 to December 1955 when the Veteran contends he was 
hospitalized for injuries sustained from the MVA.    

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

It is noteworthy that there is a presumption that exists for 
Veteran's who served in the country of Vietnam during the Vietnam 
War Era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) 
and 3.309(e). That is, a disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is no 
evidence of such disease during the period of service.  A veteran 
is presumed to have been exposed to herbicides if he or she 
served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service. 
See 38 U.S.C.A. § 1116(f) (West 2002).  Diabetes mellitus, type 
II, is a condition included on the list of diseases associated 
with Agent Orange.
 See 38 C.F.R. § 3.309(e).  

In this case, as indicated above, it is uncertain whether the 
Veteran served in the country of Vietnam.  Indeed, the Veteran 
does not raise Agent Orange exposure as his principal argument.  
Rather he contends his diabetes is directly related to in-service 
problems he had with circulation, leg cramps and elevated blood 
pressure.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994) (the regulation does not preclude a veteran from 
establishing direct service connection with proof of actual 
direct causation).  

In this case, service treatment records contain significant in-
service treatment related to the issues on appeal.  In June 1958, 
the Veteran was assessed by a psychiatrist as being "emotionally 
immature" after exhibiting "immature response as solution to an 
unpleasant situation."  The Veteran also complained in October 
1958 of occasional leg cramps, frequent trouble sleeping, 
occasional nightmares, drinking excessively for two years, and 
receiving disciplinary actions.  In December 1958, the Veteran's 
blood pressure was noted as elevated, but it returned within 
normal limits three days later. 

After service, the Veteran has since been diagnosed with deep 
venous insufficiency of the bilateral legs, causing occasional 
swelling of the bilateral legs, diabetes mellitus, type II, 
hypertension, PTSD, and arteriosclerotic heart disease. In light 
of the in-service treatment related to leg cramping, high blood 
pressure and psychological distress, the Board concludes VA 
examinations are necessary to ascertain whether his current 
diagnoses are directly related to in-service treatment and 
findings.  

The Veteran also claims many of his disabilities, to include his 
declining eyesight, hypertension and irregular heart beat are 
secondary to his diabetes mellitus, type II. As such, the Board 
concludes these issues are "inextricably intertwined" with the 
adjudication of the diabetes mellitus, type II claim.  The Court 
has held that all issues "inextricably intertwined" with an issue 
certified for appeal, are to be identified and developed prior to 
appellate review.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  

The RO/AMC should also take this opportunity to obtain recent VA 
outpatient treatment records from July 2008 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Obtain the Veteran's medical records for 
treatment of his claimed disabilities from 
the VA Medical Center in Memphis, 
Tennessee from July 2008 to the present.  
Efforts should also be made to obtain any 
and all medical records for treatment of 
injuries allegedly sustained in a MVA at 
the Dhahran Airfield Base, Saudi Arabia 
from November 1955 to December 1955.  All 
efforts to obtain VA and military medical 
records should be fully documented, and 
the VA facility and Air Force Base 
Hospital must provide a negative response 
if records are not available. 

2.	The RO should make an attempt to verify 
the Veteran's claimed stressor event 
involving the death of ES in a November 
1955 car accident in Dhahran Airfield, 
Saudi Arabia as well as his unit 
assignment dates in Korea, Vietnam and 
Saudi Arabia.  Specifically, the RO should 
ask the U.S. Air Force, CURR or any other 
appropriate agency to provide unit records 
for 867th AC&WR ON from September 1953 to 
November 1953, and from November 1955 to 
December 1955, to determine whether the 
Veteran was stationed in Korea in 1953 and 
whether the Veteran was a passenger or 
otherwise involved in the November 1955 
MVA, which caused the death of ES. 

3.	After obtaining the above records, to the 
extent available, schedule the Veteran for 
appropriate VA examinations for the 
claimed conditions of posttraumatic stress 
disorder (PTSD), diabetes mellitus, type 
II, hypertension and leg cramps to 
determine the extent and likely etiology 
of any condition(s) found, specifically:

*	With respect to PTSD, whether the 
Veteran currently has PTSD or any other 
psychiatric disability related to in-
service treatment for emotional 
immaturity and complaints of frequent 
trouble sleeping, occasional nightmares 
and excessive drinking; or whether the 
Veteran has PTSD or any other 
psychiatric disability related to a 
confirmed in-service stressful 
incident, to include the November 1955 
car accident or 1953 snake bite (to the 
extent these incidents have been 
confirmed).

The RO must specify for the examiner the 
stressors that are established by the 
evidence of record and the examiner must 
be instructed that only these events may 
be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor during service.  

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV. After 
review of the pertinent material, the 
examiner must specifically discuss 
whether the appellant meets the 
diagnostic criteria in DSM-IV for 
diagnosis of PTSD (i.e., were the 
verified in-service stressors sufficient 
to produce PTSD), and, if so, is there a 
link between the current symptoms and 
the alleged in-service stressors versus 
stressors unrelated to his military 
service.

*	With respect to diabetes mellitus, type 
II, whether the Veteran's diabetes is 
related to in-service complaints of leg 
cramping or high blood pressure readings 
or any other incident of his military 
service.  The examiner is asked to 
indicate any and all additional 
disabilities attributable to his 
diabetes, to include hypertension, 
venous insufficiency, retinopathy, 
cataracts or irregular heart beat.  

*	With respect to hypertension, whether 
the Veteran's current hypertension is 
related to a December 1958 in-service 
high blood pressure reading or any other 
incident of his military service.

*	With respect to leg cramps and residuals 
of a snake bite, whether the Veteran has 
a disability causing frequent leg 
cramps, to include venous insufficiency, 
attributable to in-service complaints of 
occasional leg cramps, high blood 
pressure reading or any other incident 
of his military service, to include the 
alleged snake bite.  

The claims folder and a copy of this decision 
must be reviewed by the examiners and the 
examiners should provide a complete rationale 
for any opinion given without resorting to 
speculation.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  


4.  After completion of the above and any 
additional development deemed necessary 
to fully and completely adjudicate any 
and all inextricably intertwined claims, 
the RO should review the claims.  If the 
claims remain denied, the Veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the opportunity 
to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2009). 

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


